Filed 4/28/22 In re Angelina V. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 In re Angelina V., a Person                                     B311979
 Coming Under the Juvenile Court
 Law.                                                            Los Angeles County
 ______________________________                                  Super. Ct. No. 20CCJP05584A
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 CARLOS V.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Debra Archuleta, Judge. Affirmed.
     Richard L. Knight, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Melania Vartanian, Deputy
County Counsel, for Plaintiff and Respondent.
                       ____________________
       Father Carlos V. appeals jurisdictional findings and
dispositional orders removing his teenage daughter from his
custody and granting him monitored visits. We affirm. Statutory
references are to the Welfare and Institutions Code.
                                 I
      We summarize the factual and procedural background.
                                 A
       Fifteen-year-old Angelina and her younger half sister were
living with their mother and the half sister’s father—Angelina’s
stepfather. In June 2020, Angelina told her mother the
stepfather had touched her inappropriately several times
between the ages of 10 and 14. The mother sent Angelina to live
with her father. In October 2020, Angelina told her father about
the abuse. He took Angelina to a police station to make a report.
       On October 20, 2020, the Los Angeles County Department
of Children and Family Services filed a section 300 petition on
behalf of Angelina and her younger half sister alleging the
stepfather sexually abused Angelina, the mother knew, and the
mother did not allow Angelina to report. The juvenile court
detained Angelina from the mother and released her to the
father. Police arrested the stepfather, and the mother and
daughters received a restraining order against him.
       But by December 2020, the Department was concerned
about the father’s “unresolved propensity to commit violent
criminal acts.” The father’s criminal record included convictions
for disorderly conduct under the influence, spousal battery,




                               2
battery, and driving with a suspended license. His record
contained other arrests.
      Angelina’s adult half sister Ruby told police, “It’s just weird
hearing that her dad cares about [the stepfather’s abuse], when
he was 10 times worse in my eyes.” She said the father had hit
the mother during their relationship and, in or around 2009, he
raped the mother while Ruby and Angelina were in the room.
Ruby was concerned with the father’s history of violence and said
she did not want Angelina staying with the father because of his
drinking. In 2019, Angelina witnessed the father threaten to kill
the paternal grandmother.
      The father had a history of domestic violence against
Angelina’s mother and against the mother of another child. In
2014, the Department filed a petition on this child’s behalf
alleging the father slapped the child’s mother while she held the
child and, in another incident, stabbed and cut the mother with a
knife. The father lost custody of the child after failing to comply
with his case plan.
      Despite this other case, the father reported to the
Department he had no previous involvement with the juvenile
court. He refused to submit to a live scan background check or to
drug and alcohol testing.
      In January 2021, the mother reported concerns about
Angelina’s safety in the father’s care. Angelina had called her
scared and crying, asked the mother to pick her up, and said the
father was yelling at her, saying he did not trust the government
and her school was brainwashing her. Later that month, a social
worker reported Angelina seemed afraid to talk to her. Angelina
moved close to the social worker and spoke softly, saying the




                                  3
walls were thin and the father could overhear. Angelina told the
social worker she wanted to live with the mother.
       In February 2021, the Department tried to schedule an
interview with Angelina, but the father said Angelina did not
want to talk to the Department alone and that he and Angelina’s
attorney had to be present for the interview. Angelina, however,
told a social worker she wanted to speak in private but the father
would not let her. The father delayed scheduling appropriate
therapy for Angelina after agreeing to participate. He and
Angelina constantly argued, and he threatened to send her to
foster care.
       On February 22, 2021, Angelina again called her mother
crying about the father, then abruptly ended the call, which the
mother said meant the father was nearby. The mother asked the
Department to remove Angelina from the father and place
Angelina with her.
       On February 24, 2021, a social worker spoke with Angelina
on the phone. Angelina said it was “safe” to talk to social workers
when she was away from the father, but she was not comfortable
speaking to them around him. She said living with the father
was “stressful” and “draining” and she was having a difficult time
completing her schoolwork because of the constant arguing.
       On February 25, 2021, the court ordered the father not to
interfere with the Department’s attempts to interview Angelina
in private. On the next day, however, the father tried to video
record the social worker who came to interview Angelina and
refused to stop, causing her to end the visit early. The social
worker “rushed out of the residence” as the father questioned her
and followed her to her car. The social worker reported fearing
for her safety.




                                4
       On March 5, 2021, the juvenile court held a jurisdiction and
disposition hearing. The Department argued the father’s violent
tendencies and refusal to cooperate placed Angelina at risk of
serious harm. Counsel for the Department, for Angelina, and for
the mother each requested the court return Angelina to the
mother with visitation for the father.
       The juvenile court sustained an amended petition. We
grant the Department’s motion to augment the record with this
petition. The court found by clear and convincing evidence
Angelina must be removed from her father’s custody. It placed
Angelina with the mother and ordered services and monitored
visits for the father. The father appeals these March 5, 2021
findings and orders.
                                  B
       On September 2, 2021, during the pendency of this appeal,
the court terminated jurisdiction, granted the mother physical
and legal custody, and ordered monitored visits for the father.
We grant the Department’s request for judicial notice of the
September 2, 2021 minute orders. The father did not appeal
these orders, which have become final. (Cal. Rules of Court, rule
8.406; see In re Rashad D. (2021) 63 Cal.App.5th 156, 164–167;
but see In re S.G. (2021) 71 Cal.App.5th 654, 664–668.)
       The Department filed a motion to dismiss the appeal as
moot in light of the termination. The father opposed the motion,
asking us to exercise our discretion to review his appeal as the
findings and orders may prejudice him in future dependency or
family law proceedings.
       Out of an abundance of caution, we deny the motion to
dismiss and exercise our discretion to reach the merits in this
case. (See In re Daisy H. (2011) 192 Cal.App.4th 713, 716.)




                                5
                                  II
       Substantial evidence supports the juvenile court’s order
removing Angelina from the father’s custody.
       The juvenile court found by clear and convincing evidence
Angelina must be removed from her father’s care. (See § 361,
subd. (c)(1).) On appeal, the question before us is whether a
reasonable fact finder could have found it highly probable the fact
was true. (Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011–
1012.)
       The father argues his lack of cooperation with the
Department is insufficient evidence to support removal, citing In
re Jasmine G. (2000) 82 Cal.App.4th 282, 290 and In re Ma.V.
(2021) 64 Cal.App.5th 11, 24. But neither case involved current,
ongoing conflict in the home and a parent with a history of
perpetrating serious violence.
       Here, Angelina was calling her mother scared and in tears,
and her schoolwork was suffering. The father previously lost
custody of another child due to domestic violence and more
recently intimidated and distressed Angelina, failed to secure
appropriate counseling for her, disobeyed a court order, and
frightened a social worker.
       The father’s controlling and disruptive behavior made it
impossible for the court to ensure Angelina’s safety and well-
being in his custody. A reasonable fact finder could find, as this
court did, it was very likely Angelina would continue to suffer
harm while living with him. The father relies on In re Ashly F.
(2014) 225 Cal.App.4th 803, 809–811, in which a court failed to
state the factual basis for its removal order and ample evidence
showed there were reasonable means to protect the children in
the home. But this court explained why it ordered Angelina




                                6
removed, and evidence showed there were not reasonable means
to protect her while she remained in the father’s custody. The
removal order was proper.
                                  III
      In light of the father’s controlling and disruptive conduct
during the Department’s investigation, the court was within its
discretion to order the father’s visits with Angelina be monitored.
(See In re D.P. (2020) 44 Cal.App.5th 1058, 1070.)
                          DISPOSITION
      The orders are affirmed.



                                           WILEY, J.

We concur:



             GRIMES, Acting P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 7